DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 03/14/2022 have been entered and fully considered.  Claims 2-24 are pending.  Claim 1 is cancelled.  Claims 2-24 are examined herein.

Response to Arguments
Applicant’s arguments, see pg. 7 at Remark No. 1, filed 03/14/2022, with respect to disqualifying US 2018/0108909 A1 (“Su”) as prior art under 35 USC 102(b)(2)(C) have been fully considered and are persuasive.  The rejection of claims 2-24 under 35 USC 103 has been withdrawn.  It is noted in this case that the actual filing date of the instant application is the same as the effective filing date.

Allowable Subject Matter
Claims 2-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2016/0019995 A1 (“Zhamu”) discloses a graphene foam (Abstract) for application as a current collector and/or electrode material in a battery ([0019]).  The graphene foam comprises a sheet or roll of solid graphene foam composed of multiple pores or cells and pore walls containing graphene sheets ([0023], [0037], [0059]).  The pore walls contain a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having from 0.001% to 5% by weight of non-carbon elements wherein the non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof ([0021]-[0022], [0060]).  This graphene foam wall is not made by gluing or bonding discrete flakes/platelets together with a resin binder, linker, or adhesive; instead, they are merged through joining or forming of covalent bonds with one another ([0095]).  The inter-plane spacing d002 of the graphene in walls is 0.3354 nm to 0.40 nm ([0021], [0033], [0091], claim 2).  Zhamu does not expressly disclose a selenium coating or particles residing in said pores or bonded to said pore walls of said solid graphene foam, wherein said solid graphene foam further accommodates a second element selected from Bi and the weight of said second element is less than the weight of selenium.
US 2015/0064575 A1 (“He”) discloses a rechargeable lithium-selenium cell having a cathode active material selected from SexSy (x/y ratio=0.01 to 100) or a mixture or alloy of Se and S (Abstract; [0053]; Table 2).  He further discloses a cathode current collector of a graphene paper or film ([0036]) and that the cathode active material is supported by a network of conductive nano filaments selected from graphene sheets ([0037], [0086]).  He teaches mixing selenium powder with the graphene during formation ([0140]-[0141]).  He does not expressly disclose the Bi.
The prior art, either alone or in combination, does not fairly teach or suggest the graphene foam-protected selenium cathode layer for an alkali metal-selenium cell of claim 6, in particular the “selenium coating or particles residing in said pores or bonded to said pore walls of said solid graphene foam, wherein said solid graphene foam further accommodates a second element selected from Bi and the weight of said second element is less than the weight of selenium” as specifically recited in combination with the other elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727